The plaintiff in error instituted this suit in a justice of the peace court, but it was finally tried in the county court, where it resulted in a verdict and judgment against the plaintiff and for the defendant for damages on his cross-action. The plaintiff has brought the case to this court; and, while the brief filed in his behalf is not, in some respects, in conformity with the rules, as contended by the defendant's counsel, still we have considered the two assignments of error, in connection with the transcript, and have reached the conclusion that no error has been assigned.
As we construe the cross-action filed by the defendant in the justice's court, it did not involve more than $200, as contended on behalf of the plaintiff, and therefore the court had jurisdiction to entertain the amended pleading filed in the county court asserting the cross-action. All the questions presented have been duly considered, and, finding no error, the judgment is affirmed.
Affirmed.